Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel McManus on 7/27/22.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 05/16/2022: 

Claims 1-6, 8-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7 is also directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Specification amendments:

[0022] The processing system 100B is similar to the processing system 100A


Claim amendments:

1. (Currently Amended) An annealing chamber, comprising: 
a transport system configured to generate a moving magnetic field; 
a substrate carrier configured to support a substrate, the substrate carrier comprising [[:]] a carrier base [[; and]] that includes one or more carrier magnets that are configured to magnetically couple to the transport system
a gas flow system positioned between the substrate carrier and the transport system, the gas flow system comprising: 
a gas flow base; 
a plurality of gas flow outlets disposed in the gas flow base; and 
a perforated surface comprising a plurality of perforations, wherein gas is configured to flow from the plurality of gas flow outlets flows through the plurality of perforations to float the substrate carrier over the gas flow system, and 
a heating system comprising a plurality of thermal sources, wherein the transport system is configured to move the substrate carrier along a path using the moving magnetic field of the transport system.

7. (Rejoined)

8. (Currently Amended) An annealing chamber, comprising: 
a transport system configured to generate a moving magnetic field; 
a substrate carrier configured to support a substrate, the substrate carrier comprising: 
a carrier base [[; and]] that includes  one or more carrier magnets that are configured to magnetically couple to the transport system
a gas flow system positioned between the substrate carrier and the transport system, the gas flow system comprising: 
a gas flow base; 
a plurality of gas flow outlets disposed in the gas flow base; and 
a perforated surface comprising a plurality of perforations, wherein gas is configured to flow from the plurality of gas flow outlets flows through the plurality of perforations to float the substrate carrier over the gas flow system, and 
a heating system comprising a plurality of thermal sources comprising: 
a first plurality of thermal sources configured to heat the substrate to a first temperature; and a second plurality of thermal sources configured to heat the substrate to one or more temperatures in a range of temperatures, wherein at least one temperature of the range of temperatures is lower than the first temperature, 
wherein the transport system is configured to move the substrate carrier along a path using the moving magnetic field of the transport system.

14. (Currently Amended) An annealing chamber, comprising: 
a transport system configured to generate a moving magnetic field; 
a substrate carrier configured to support a substrate, the substrate carrier comprising [[:]] a carrier base [[; and]] that includes one or more carrier magnets that are configured to magnetically couple to the transport system
a gas flow system positioned between the substrate carrier and the transport system, the gas flow system comprising:
a gas flow base; 
a plurality of gas flow outlets disposed in the gas flow base; and 
a perforated surface comprising a plurality of perforations, wherein gas is configured to flow from the plurality of gas flow outlets flows through the plurality of perforations to float the substrate carrier over the gas flow system, and a heating system comprising a plurality of thermal sources; and 
a cooling system comprising: 
a cooling base; 
a cooling line disposed in the cooling base; 
a cooling inlet fluidly coupled to the cooling line; and 
a cooling pump fluidly coupled to the cooling inlet, the cooling pump configured to flow a fluid, wherein the transport system is configured to move the substrate carrier along a path using the moving magnetic field of the transport system.



Allowable Subject Matter
3.	1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an annealing comprising “a perforated surface comprising a plurality of perforations, wherein gas is configured to flow from the plurality of gas flow outlets flows through the plurality of perforations to float the substrate carrier over the gas flow system, and 
a heating system comprising a plurality of thermal sources, wherein the transport system is configured to move the substrate carrier along a path using the moving magnetic field of the transport system” in combination with other limitations as a whole.

For claim 8, the references of record, either singularly or in combination, do not teach or suggest at least an annealing comprising “a perforated surface comprising a plurality of perforations, wherein gas is configured to flow from the plurality of gas flow outlets flows through the plurality of perforations to float the substrate carrier over the gas flow system, and 
a heating system comprising a plurality of thermal sources, wherein the transport system is configured to move the substrate carrier along a path using the moving magnetic field of the transport system” in combination with other limitations as a whole.

For claim 14, the references of record, either singularly or in combination, do not teach or suggest at least an annealing comprising “a perforated surface comprising a plurality of perforations, wherein gas is configured to flow from the plurality of gas flow outlets flows through the plurality of perforations to float the substrate carrier over the gas flow system, and 
a heating system comprising a plurality of thermal sources, wherein the transport system is configured to move the substrate carrier along a path using the moving magnetic field of the transport system” in combination with other limitations as a whole.

Claims 2-7, 9-13, 15-20 are also allowed being dependent on allowable claims 1, 8, 14.

The closet prior arts on records are Janakiraman et al (US 2018/0076075 A1), Kondoh et al. (US PGPUB 2011/0178626 A1), Baluja et al. (US PGPUB 2019/0309419 A1) Koizumi et al. (US Patent 5,323,847), James et al. (WO 2014/163776 A1).

None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897